PER CURIAM.
The District Court of Appeal, Third District, in Cherin v. Southern Star Land and Cattle Company, Inc., 390 So.2d 104 (Fla.3d DCA 1980), affirmed an order of the trial court striking the plaintiff’s class action claim for fraud. The district court cited as authority for its affirmance Frankel v. City of Miami Beach, 340 So.2d 463 (Fla.1976), and Osceola Groves, Inc. v. Wiley, 78 So.2d 700 (Fla.1955). Intending to afford this Court a vehicle for review so that we could consider the desirability of continued adherence to the fraud class action rule enunciated in Osceola Groves, the district court certified this case to us as one which passed upon a question of great public importance. After having considered the arguments of counsel, we conclude that the record in this case does not establish sufficient facts for us to adequately respond to the certified question.
Accordingly, we respectfully decline to accept jurisdiction in this case.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.
ENGLAND, J., dissents.